Case 7:21-cv-01258-VB Document 26 Filed 04/01/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOSEPH RABADI,

Plaintiff,
V.

ORDER

CITY OF YONKERS, MIRIAM E. ROCAH, in
her official capacity as district attorney for : 21 CV 1258 (VB)
Westchester County, COUNTY AUTO &
COMMERCIAL TOWING NORTH, INC.,

Defendants.

 

Plaintiff commenced this action on February 11, 2021.

On February 16, 2021, plaintiff moved for a writ of replevin. (Doc. #10). Plaintiff did
not move by order to show cause. As a result, this motion is an ordinary motion on notice. See
S.D.N.Y. Local Civil Rule 6.1.

On March 10, 2021, defendant County Auto & Commercial Towing North, Inc. (“County
Auto”), filed an answer to the complaint and a crossclaim against defendants City of Yonkers
and Miriam E. Rocah. (Doc. #15). County Auto did not file a response to the motion for a writ
of replevin.

On March 19, 2021, defendant Rocah moved to dismiss the complaint, arguing (i) the
complaint should be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(1) and (b)(6),
and (ii) the motion for a writ of replevin should be denied on procedural grounds. Rocah did not
address the merits of the motion for a writ of replevin. (Doc. #16).

By Order dated March 22, 2021, the Court required plaintiff to notify the Court by letter
whether he (i) intended to file an amended complaint in response to the motion to dismiss, or (ii)
would rely on the complaint that is the subject of the motion to dismiss. (Doc. #22). The Court
also ordered plaintiff to respond to the portion of defendant Rocah’s motion opposing plaintiff's
motion for a writ of replevin.

On March 29, 2021, plaintiff filed an amended complaint (Doc. #23) and responded to
the portion of defendant Rocah’s motion opposing plaintiffs’ motion for a write of replevin (Doc.
#24). Plaintiff also requested the Court schedule a hearing on the writ application.

On March 31, 2021, defendant City of Yonkers (the “City”) filed an answer to the
complaint. (Doc. #25). The City has not responded to the motion for a writ of replevin.

Accordingly, it is HEREBY ORDERED:

1, By April 8, 2021, all defendants, including defendant Rocah, shall respond to the

 

 
Case 7:21-cv-01258-VB Document 26 Filed 04/01/21 Page 2 of 2

merits of plaintiff's motion for a writ of replevin.

2. A status conference for the purpose of addressing plaintiff's motion for a writ of
replevin and defendants’ responses thereto is scheduled for April 15, 2021, at 10:00 a.m. All
counsel shall! attend the conference by calling the following number and entering the access code
when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

3, Prior to the April 15 conference, ALL counsel are directed to meet and confer
regarding the return of plaintiff's vehicle and discuss in good faith a resolution of this dispute.
If, as the Court expects, the parties reach a resolution prior to the scheduled conference, they
shall write a joint letter to the Court regarding such resolution.

4, By April 19, 2021, defendants must either (i) file an answer to the amended
complaint; or (ii) file a motion to dismiss the amended complaint. In addition, defendant Rocah
may instead notify the Court by letter that she is relying on her initially filed motion to dismiss.

Dated: April 1, 2021
White Plains, NY
SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 

 

 
